On PETITION TO REHEAR
A petition to rehear has been filed by Hunt, in which it is stated that he meant to apply for a statutory writ of certiorari (as well as any other), and that his right thereto was not discussed or passed upon in the original opinion.
We think the petitioner misconceives what we have denominated the common-law writ of certiorari. The use of it as a supervisory writ is recognized and provided for in the Code (Sections 4853 and 4854) in the words:
“The writ of certiorari may be granted ... in all cases where an inferior tribunal board, or officer exercising judicial functions has exceeded the jurisdiction conferred, or is acting illegally, when, in the judgment of the court, there is no other plain, speedy, or adequate remedy. ’ ’
By this language there is merely put in statuory form provision for a writ that existed at common law or before the passage of the statute.
*252If petitioner means to say that his application was for a writ “asa substitute for appeal,” or “instead of writ of error” — what we have denominated the statutory writ (Conners v. Knoxville, supra)- — then it is clear that he is not entitled to same, because there has been no final decree, and no decretal order that touches upon final relief. The Ouster Act provides for ouster only on final hearing or by final decree, and—
“that either party may appeal or prosecute a writ of error to the supreme court, from the final judgment or decree, but such appeal or writ of error shall not operate to suspend or vacate the judgment or decree, hut the same shall remain in full force until vacated, reversed or modified by the supreme court.” Section 9.
The statute also makes provision for the restoration of the officer suspended in event he succeeds on final hearing, and for the allowance to him of his salary and .fees of office during the period of his suspension. We fail to see anything that trenches on final relief in the order of suspension sought to be here reviewed.
The petitioner"is so clearly not entitled to the statutory writ that we construed his application to be one for the writ of supervision, and discussed the case on that basis.
Petition for a rehearing is denied.